Citation Nr: 1013603	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to 
April 1968 and from July 1968 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that granted service connection and 
assigned a 30 percent disability rating for PTSD, effective 
from November 26, 2003.  

In October 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
at the RO, a transcript of which has been associated with the 
claims folder. 

A request for TDIU, whether expressly raised by a Veteran or 
reasonably raised by the evidence of record, involves an 
attempt to obtain an appropriate rating for a disability or 
combination of disabilities.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  Here, the TDIU issue was raised by the 
Veteran in his August 2009 substantive appeal.  As a result, 
the issue appears on the first page of this decision.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO.




FINDINGS OF FACT

1.  The Veteran's PTSD disability did not, at any time during 
the rating period, manifest in: total occupational and social 
impairment; persistent danger of hurting self or others; 
grossly inappropriate behavior; memory loss for names of 
close relatives, own occupation, or own name; disorientation 
as to time or place; intermittent inability to perform 
activities of daily living; gross impairment of thought 
processes or communication; it did manifest in persistent 
audio hallucinations.  

2.  For the period from April 21, 2005, the Veteran's PTSD 
disability did not manifest in: suicidal ideation; 
obsessional rituals; difficulty in adapting to stressful 
circumstances; spatial disorientation; impaired impulse 
control; an inability to maintain effective relationships; or 
a deficiency in judgment; it did manifest in symptoms of 
depression and in deficiencies in thinking and mood.   

4.  For the period prior to April 21, 2005, the Veteran's 
PTSD disability did not manifest in: impaired speech; panic 
attacks; memory impairment; impaired abstract thinking; 
flattened affect; difficulty in understanding complex 
commands; difficulty in establishing and maintaining 
effective social relationships; near-constant depression; 
obsessional rituals; disorientation to time or place; 
grooming deficiencies; or impaired impulse control; it did 
manifest in: disturbances in motivation and mood.  


CONCLUSIONS OF LAW

1.  For the period from April 2005, the criteria for a 
disability rating of 70 percent, and no higher, for 
posttraumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.130 and Diagnostic Code 9411 (2009).  

2.  For the period prior to April 2005, the criteria for a 
disability rating in excess of 30 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.130 and Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection for PTSD in July 2004 in this case, the RO 
sent the Veteran a letter, dated in February 2004, which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  In March 2006, the RO issued VCAA 
notice to the Veteran which also informed him of the evidence 
needed for the assignment of evaluations and effective dates 
for initial awards of service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In view of this, the 
Board finds that VA's duty to notify has been fully satisfied 
with respect to this claim.  

In October 2004, the Veteran submitted an NOD with the 
initial disability rating assigned his PTSD, triggering the 
notice obligations set forth in sections 7105(d) and 5103A of 
the statute.  The RO then fulfilled these notice obligations 
by issuing a May 2005 statement of the case (SOC) and 
subsequent supplemental statements of the case (SSOC).  These 
documents informed the Veteran of the regulations pertinent 
to his appeal, including the applicable rating criteria, 
advised him of the evidence that had been reviewed in 
connection with his appeal, and provided him with reasons for 
its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the Board 
concludes that the notice obligations set forth in sections 
7105(d) and 5103A of the statute have been fulfilled in this 
case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical examination reports and treatment records 
are of record, as well as private psychological evaluations 
and a transcript of the Veteran's testimony at his personal 
hearing.  This evidence was reviewed by both the RO and the 
Board in connection with the Veteran's claim.  The Veteran's 
and his representative's written contentions were also 
reviewed in connection with his claim.  

The record contains some complaints by the Veteran, his wife, 
and his representative about the March 2004 C&P examiner.  At 
the October 2009 personal hearing, his representative 
complained that the C&P examiner has a reputation for not 
believing in PTSD.  October 2009 Transcript at 3.  The 
Veteran and his wife testified at the September 2006 personal 
hearing that the March 2004 C&P examiner would not listen to 
what the Veteran said and wrote down lies in his report.  
September 2006 Transcript at 3, 6, 10-11, 14-15.  The Veteran 
submitted a written statement accusing the examiner of 
falsifying the information.  June 2008 Statement in Support 
of Claim by Veteran.  

But the Board finds that the March 2004 C&P examination 
report is not inadequate. Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (once VA undertakes the effort to provide an 
examination, an adequate one must be provided or the claimant 
must be notified why an adequate exam will not or cannot be 
provided).  Although the Veteran complained that the examiner 
hardly listened, the examination report contains detailed 
notes about what the Veteran said and the examiner stated 
that the examination lasted approximately 90 minutes.  He 
noted the Veteran's prior medical (including psychiatric) 
history, military history, stressor, marital history, 
employment history, and family history.  The examiner also 
recorded clinical findings about the Veteran's mental status.  
He provided a diagnosis and supported it with his rationale.  
In addition, as noted in the discussion of the disability 
rating for the period prior to April 2005, the other medical 
evidence from that period of time is consistent with the 
March 2004 C&P examination report.  And while the Veteran 
points out that he did not tell the examiner some of the 
facts contained in the report, the C&P examiner also reviewed 
the claims folder and relied on information contained 
elsewhere in the record.  The Board finds no appearance of 
bias in the report.  As for the statements of the Veteran and 
his wife that the report does not accurately portray the 
Veteran's disability, the Board assigns more evidentiary 
weight to the facts recorded by a medical professional taking 
contemporaneous notes than the later recollections of the 
Veteran and his wife.  Thus, the March 2004 C&P examination 
report reflects an adequate mental status examination.  

Nor does the Board find the other C&P examination reports to 
be inadequate.  Merely because medical professionals 
disagreed as to which acquired psychiatric disorder the 
Veteran had does not make their reports inadequate.  Indeed, 
VA regulations provide that because different examiners, at 
different times, will not describe the same disability in the 
same language, their reports must be reconciled into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
And this particular Veteran is not consistently forthcoming 
in providing details about his symptoms.  But since the 
reports contain recorded histories, clinical findings about 
the Veteran's mental status, and diagnoses supported by 
rationale, the Board finds that the medical evidence of 
record is sufficient for purposes of determining the 
Veteran's disability rating.  

The Board notes that in February 2007, the appeal was 
remanded to the RO/AMC for purposes of obtaining a C&P 
examination report prepared by a panel of medical 
professionals because there were so many different mental 
health diagnoses.  If remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Board confers on the appellant, 
as a matter of law, a right to compliance with the remand 
instructions).  Here, an examination report that reflected an 
examination by three health care professionals was prepared 
and was sufficient to substantiate the Veteran's service 
connection claim.  The Board finds that there was substantial 
compliance with the remand order.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service treatment records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, the record does not support a rating in excess of 
30 percent prior to April 2005, but since the Board has 
increased the Veteran's PTSD disability rating from that 
point, two rating stages are appropriate here.  
  
The criteria for evaluating PTSD are found in the general 
rating formula for mental disorders.  38 C.F.R. § 4.130 and 
Diagnostic Code 9411.  Since the Veteran's disability was 
assigned a 30 percent rating in the September 2006 decision, 
the Board will apply the criteria for the three higher 
schedular ratings-namely, 100 percent, 70 percent and 
50 percent-available for a PTSD disability to the facts in 
this record to see if an increased rating is warranted.  

A.  The criteria for a 100 percent rating 

The Mental Disorders Formula provides that a 100 percent 
rating is assigned for total occupational and social 
impairment, due to such symptoms as: (1) persistent danger of 
hurting self or others; (2) grossly inappropriate behavior; 
(3) memory loss for names of close relatives, own occupation, 
or own name; (4) disorientation to time or place; 
(5) intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
(6) gross impairment in thought processes or communication; 
(7) persistent delusions or hallucinations. 38 C.F.R. § 4.130 
(symptoms re-ordered and numbered to facilitate application 
to this Veteran's disability).  These criteria are not 
established by this record at any time during the entire 
rating period.  

There is no evidence whatsoever of the first two symptoms.  
The Veteran has reported that he tried to hurt himself in 
1972, but during the relevant period here (from November 2003 
to the present), there is no evidence of suicidal or 
homicidal ideation.  December  2003 Muncie CBOC-MHC Note (no 
suicidal ideation; behaviors appropriate).  At most, after 
denying any history of assaultiveness, he told one examiner 
that maybe he has outbursts of anger once in a while.  
April and May 2005 Anderson Psychiatric Evaluation; see also 
May 2006 Compensation and Pension (C&P) PTSD Exam (no history 
of assaultiveness).  Other examiners have noted appropriate 
behavior.  February 2007 Muncie-CBOC-MHC Note (behavior 
appropriate; not aggressive).  That one general statement 
about anger outbursts neither establishes a persistent danger 
of hurting others or grossly inappropriate behavior.  

Nor does the evidence with respect to the next four symptoms 
establish the severity described in the 100 percent criteria.  
The Veteran may have some memory impairment, but no evidence 
shows that he can not remember his own name or the names of 
his relatives.  And while he does not always provide specific 
details of his occupational history (ending 20 years ago), he 
is able to describe those various occupations.  

At the Veteran's October 2009 personal hearing, the Veteran's 
representative tried to establish both disorientation as to 
time and as to place.  Lay evidence can be provided by a 
person who has no specialized education, training, or 
experience, but who knows the facts or circumstances and 
conveys those matters that can be observed and described by a 
lay person.  38 C.F.R. § 3.159(a)(2).   A lay person is 
competent to testify about symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent when it regards features or 
symptoms of injury or illness).  But it is the responsibility 
of the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and in so doing, the Board may accept some 
evidence and reject other evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  

The attorney asked the Veteran about his disorientation as to 
time and date.  He reminded the Veteran that when they had 
been talking earlier and the attorney had asked him what day 
it was, the Veteran really had to think for quite some time 
before he (correctly) answered that it was Friday.  When 
asked if he had that disorientation frequently, the Veteran 
answered that he had it all the time and there were lots of 
times he couldn't tell you what day of the week it was, he 
"just knows it is the next morning."  He explained that, of 
course, he doesn't go around looking at calendars or anything 
like that.  October 2009 Transcript at 8.  The fact that the 
Veteran, who has not worked for more than 20 years, must 
concentrate to remember which day of the week it is does not 
establish disorientation as to time for several reasons.  
First, according to the attorney's question, he was able to 
determine correctly what day of the week it was.  Second, he 
showed he understands when one day turns into another, so he 
is not generally confused about the passage of time.  And 
third, he explained that he doesn't pay attention to a 
calendar.  

The attorney also asked the Veteran to describe an incident 
in a grocery story that the attorney characterized as showing 
that the Veteran was not where he thought he was.  The 
Veteran testified that while standing in line at a grocery 
store, he overheard people speaking Vietnamese and he looked 
over and "it was just like I was back over there where 
they're at, so I just left my stuff and went out the door."  
October 2009 Transcript at 5.  He went home, sweating it all 
the way home.  He was asked where he thought he was and he 
replied he thought he was back in Vietnam.  October 2009 
Transcript at 6.  This testimony is within the competence of 
a lay person, since he described what he was experiencing.  

Yet, his testimony about his own actions is not consistent 
with his testimony that he thought he was in the Republic of 
Vietnam.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in 
determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor).  Although he 
testified that he believed he was in Vietnam, it is clear 
that he was aware that he was in a grocery store.  He 
testified that he abandoned his groceries, found his car, and 
immediately drove to his own home.  While there is no doubt 
that the Veteran reacted strongly to hearing people speaking 
Vietnamese and felt very anxious about it, his description of 
his own actions during this particular incident appears to 
show that he experienced a vivid memory of Vietnam that 
unnerved him rather than a disorientation as to place.  And 
while the attorney then asked him if there were other times 
when he had these feelings that he was just back in Vietnam 
when he was not, and the Veteran replied that it happened a 
lot of times, no other incidents were described either at the 
personal hearing or in the many medical treatment records.  
Transcript at 6.  

The medical professionals to address the Veteran's 
orientation have found that he is fully oriented.  May 2009 
Muncie-CBOC Clinician Note (patient is oriented times three); 
November 2008 Muncie-CBOC Clinician Note (same); May 2007 C&P 
Exam (oriented times three); May 2006 C&P Exam (he is well 
oriented times three and not confused; but in testing was 
somewhat confused about other people [such as the order of 
presidents]); October 25, 2005 Muncie-CBOC-MHC Note 
(oriented); March 2004 C&P Exam (fully oriented); March 2004 
Muncie-CBOC-MHC Note (oriented); February 2004 Marion MHC 
(well oriented times three).  These findings constitute 
competent medical evidence provided by persons who are 
qualified through education, training or experience to offer 
medical opinions.  38 C.F.R. § 3.159(a)(1).  Given the 
unanimity of the medical opinions and the inconsistency 
between what the Veteran said he was experiencing and what 
his actions reveal, the Board assigns much greater weight to 
the medical opinions determining that the Veteran was 
oriented as to time and place than to the Veteran's testimony 
on these issues.  Thus, the record does not establish either 
disorientation as to time or place.  

As for intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene) 
and gross impairment in thought processes or communication, 
the evidence does not show that the Veteran's impairment is 
that severe.  The Veteran performs the functions of daily 
living.  February 2007 Muncie-CBOC-MHC Note (activities of 
daily living stable though significant stress associated with 
decision whether mother-in-law should live with them after 
discharge from hospital with terminal cancer).  While the 
Veteran's activities have decreased over the relevant rating 
period, there is no evidence of intermittent inability to 
care for himself.  At three examinations, he had poor 
hygiene, but at the other examinations, his personal grooming 
was within normal limits.  Compare  January 2009 Muncie-CBOC-
MHC Note (looks rather dilapidated today, poor hygiene, hair 
not washed); June 2008 Muncie-CBOC-MHC Note (hygiene 
marginal); December 2007 Muncie-CBOC-MHC Note (hygiene poor-
he smells of cigarette smoke) with January 2006 Muncie CBOC 
Clinician Note (Veteran is dressed and responds 
appropriately); March 2004 Muncie-CBOC-MHC Note (neatly and 
appropriately attired); March 2004 C&P Exam (average grooming 
and hygiene); December 2003 Psychological Assessment (dressed 
casually with average grooming and hygiene); November 2003 
Muncie-CBOC-MHC Note (grooming and hygiene are good).  

And while the Veteran's thought content will be discussed in 
the next paragraph, his thought processes and communication 
were at least fair rather than grossly impaired during the 
entire rating period.  See August 2007 Muncie-CBOC-MHC Note 
(cognitively he appears to be reasonably functional although 
I did not perform complete tests); May 2007 Muncie-CBOC-MHC 
Note (Veteran is grossly cognitively intact and speech and 
thought processes are linear, logical and goal-directed); 
February 2007 Muncie-CBOC-MHC Note (speech and thought 
processes are linear, logical, and goal-directed and Veteran 
is cognitively intact); June 2006 Muncie-CBOC-MHC Note 
(cognitive abilities appear to be stable; speech is logical 
and goal-directed); May 2006 C&P Exam (thought processes are 
well organized; speech coherent, relevant, and goal-
directed); May 2007 C&P Exam (speech normal in rate and 
rhythm and goal-directed); November 2003 Muncie CBOC-MHC Note 
(Veteran is cognitively intact though defers to fiancee about 
medications).  He was somewhat confused in recalling the last 
five presidents in reverse chronological order but the 
examiner found his thought processes were well organized.  
May 2006 C&P Exam.  There was testimony at the September 2006 
hearing that he sometimes continues thinking about one issue 
when the conversation has moved on to another issue.  
September 2006 Transcript at 13 (testimony of woman who is 
now his wife); see also April and May 2005 Anderson 
Psychiatric Evaluation (speech somewhat tangential).  He 
could not spell "world" backwards.  Id.  But he was able to 
subtract 7 from 100 correctly until he reached 51, at which 
point, he made 4 errors.  Id.  He was able to answer many 
questions at both personal hearings held with respect to his 
claim.  Although there is some impairment, the Veteran does 
interact with other people.  This evidence in the record does 
not establish that that the Veteran  intermittently cannot 
perform the activities of daily living or that his thought 
processes and communication are grossly impaired.  

Indeed, the only specific symptom established on this record 
is that the Veteran experiences persistent auditory 
hallucinations.  May 2007 C&P PTSD Exam (weekly 
hallucinations at night of moderate severity); September 2006 
Addendum to Muncie CBOC-MHC Note (although Veteran denied 
hallucinations, he did describe auditory hallucinations at 
session) but see March 2006 Muncie-CBOC-MHC Note (denies 
hallucinations at this time).  But the existence of this one 
symptom is not sufficient to establish entitlement to a 
100 percent evaluation because that symptom does not 
demonstrate total occupational and social impairment.  The 
Veteran testified that he would not be able to work because 
people think he is crazy when he is having auditory 
hallucinations.  October 2009 Transcript at 9, 11.  However, 
the medical evidence of record indicates that his 
hallucinations occur during the night.  May 2007 C&P PTSD 
Exam (hallucinations at night).  

In any event, the Veteran does not have total social 
impairment because he has a good relationship with his wife, 
his step-children, at least one of his children, and his many 
grandchildren.  October 2009 Transcript at 14 (marriage is 
good); April and May 2005 Anderson Psychiatric Evaluation 
(relationship with wife and stepsons is good; relationship 
with one son is good, with other son "bouncy," and not so 
good with daughter; he loves his grandchildren and sees them 
every other day); September 2006 Transcript at 15 (in 
response to question whether they had a pretty good 
relationship, the woman who is now the Veteran's wife 
agreed); but see October 2009 Transcript at 9 (Veteran 
testified he does not see his children often; no questions 
were asked about his relationship with grandchildren).  The 
evidence in this record therefore does not establish 
entitlement to a 100 percent rating based on the criteria in 
the Mental Disorders Formula of 38 C.F.R. § 4.130.  

B.  Since April 21, 2005 forward.  

Under the Mental Disorders Formula, a 70 percent rating is 
available for a disability that manifests in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: (1) near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; (2) suicidal ideation; 
(3) obsessional rituals which interfere with routine 
activities; (4) difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
(5) spatial disorientation; (6) speech intermittently 
illogical, obscure, or irrelevant; (7) neglect of personal 
appearance and hygiene; (8) impaired impulse control (such as 
unprovoked irritability with periods of violence); and 
(9) inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (Mental Disorders Formula, 
criteria for 70 percent rating) (symptoms re-ordered and 
numbered to facilitate application to this Veteran's 
disability).  

The Veteran's PTSD generally manifests in symptoms of 
depression that affect his ability to function independently.  
May 2007 C&P Exam (Veteran has depressive disorder; his 
depression was worse in the past); May 2007 Muncie-CBOC-MHC 
Note (mood is characteristically subdued); April and May 2005 
Anderson Psychiatric Evaluation (examiner determined that the 
Veteran is significantly depressed; Veteran appeared 
depressed when he reported for his evaluation; Veteran 
reported his depression was 4 out of 10, his wife said he was 
10 out of 10, and the examiner placed the Veteran at 7 or 8 
out of 10 for his depression); but see June 2007 Muncie-CBOC 
Clinician Note (no depression symptoms); January 2006 Muncie-
CBOC Clinician Note (mood normal, not depressed; no agitation 
or anxiety).  

The record is also clear that the next four symptoms listed 
above are not established by credible evidence.  The Veteran 
does not have suicidal ideation.  April 2009 Muncie-CBOC-MHC 
Note (not danger to self or others); August 2007 Muncie-CBOC-
MHC Note (no suicidal ideation or plan); June 2006 Muncie-
CBOC-MHC Note (not suicidal).  No examiner found that he 
engaged in obsessional rituals.  As for difficulty in 
adapting to stressful circumstances, when the Veteran's 
mother-in-law was diagnosed with terminal cancer, the Veteran 
noted that it created anxiety because his own father had died 
on cancer.  Yet, the examiner determined that in general, the 
Veteran's anxiety was under control.  February 2007 Muncie-
CBOC-MHC Note (Veteran and his wife have been under stress in 
dealing with her mother's recent diagnosis of terminal 
cancer; in general, Veteran's anxiety is under control).  And 
while one examiner noted a possible disorientation as to 
other people, as discussed in section A, above, no examiner 
has ever found the Veteran to have spatial disorientation.  
May 2009 Muncie-CBOC Clinician Note (patient is oriented 
times three); November 2008 Muncie-CBOC Clinician Note 
(same); May 2007 C&P exam (oriented times three); May 2006 
C&P Exam (he is well oriented times three and not confused; 
but in testing was somewhat confused about other people [such 
as the order of presidents]); March 2004 C&P Exam (fully 
oriented).  

As for the next three symptoms, there is mixed evidence on 
each of them.  Examiners usually found the Veteran's speech 
to be within normal limits.  May 2009 Muncie-CBOC Clinician 
Note (Veteran answers questions appropriately); November 2008 
Muncie-CBOC Clinician Note (Veteran answers questions 
appropriately); May 2006 C&P PTSD Exam (speech is coherent 
and relevant and goal-directed).  But there is evidence on 
the record that at times, the Veteran's speech is not wholly 
relevant.  September 2006 Transcript at 13 (testimony of 
woman who is now his wife that Veteran sometimes continues 
thinking about one issue when the conversation has moved on 
to another issue); April and May 2005 Anderson Psychiatric 
Evaluation (speech somewhat tangential).  Similarly, the 
Veteran is usually casually dressed and neat.  August 2007 
Muncie-CBOC-MHC Note (very casually dressed); January 2006 
Muncie-CBOC Clinician Note (Veteran is dressed 
appropriately).  But occasionally, he was not well-groomed.  
January 2009 Muncie CBOC-MHC Note (looks rather dilapidated 
today, poor hygiene, hair not washed); June 2008 Muncie CBOC-
MHC Note (hygiene marginal); December 2007 Muncie CBOC-MHC 
Note (hygiene poor-he smells of cigarette smoke).  

And while there is much evidence that the Veteran is often 
irritable, there is no evidence that he has ever been violent 
at all.  May 2007 Muncie-CBOC-MHC Note (Veteran is not 
aggressive); December 2006 Muncie-CBOC-MHC Note (no evidence 
of verbal or physical aggression); June 2008 Muncie CBOC-MHC 
Note (no danger to self or others).  At most, at the private 
evaluation, he denied having outbursts of anger, but then 
stated that maybe once in a while he has an outburst of 
anger.  April and May 2005 Anderson Psychiatric Evaluation; 
see also May 2006 Compensation and Pension (C&P) PTSD Exam 
(no history of assaultiveness).  
As for the inability to maintain effective relationships, the 
Veteran does not have the same relationships with friends as 
he had in the past.  But he told the May 2006 C&P examiner 
that he had good relationships with his friends and 
neighbors.  May 2006 C&P PTSD Exam. And he still has good 
relationships with his wife, his step-children, at least one 
of his children, and his many grandchildren.  April and May 
2005 Anderson Psychiatric Evaluation (relationship with wife 
and stepsons is good; relationship with one son is good, with 
other son "bouncy," and not so good with daughter; he loves 
his grandchildren and sees them every other day); 
September 2006 Transcript at 15 (in response to question 
whether they had a pretty good relationship, the woman who is 
now the Veteran's wife agreed).  

Although the evidence is mixed with respect to most of the 
symptoms used to describe a 70 percent rating, those symptoms 
are provided as examples of how a PTSD disability manifests 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  Here, the Veteran has neither attended 
school nor worked for many years prior to the relevant rating 
period.  As discussed previously, his family relationships 
are generally good.  Most examiners have found his judgment 
to be at least fair, if not good.  But there are clearly 
impairments in thinking, especially with respect to his 
auditory hallucinations.  And the Veteran's mood is almost 
always depressed.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  Similarly, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.   

On this record, from April 21, 2005, forward, there is mixed 
evidence with respect to most of the criteria used in 
assigning a 70 percent rating.  Since the evidence approaches 
an approximate balance of positive and negative evidence, the 
Board resolves reasonable doubt in favor of the Veteran and 
grants a 70 percent disability rating from April 21, 2005.  

In reaching this conclusion, the Board takes note of the 
various GAF scale scores during this period.  The April 2005 
private psychological examiner assigned the Veteran a GAF 
score of 40.  An April 2008 VA treatment assigned him a GAF 
score of 68. 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are meant to indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging between 
31 and 40 are meant to indicate some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  

Taking into consideration the Veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the 
Board finds that the veteran's occupational and social 
impairment due to PTSD represents no more than a 70 percent 
disability rating since April 21, 2005.  In this regard, the 
Board acknowledges that, the Veteran was assigned a GAF score 
indicative of behavior considerably influenced by delusions 
or hallucinations, impairment in reality testing or serious 
impairment, however, the April 2008 VA treatment record 
indicates a  GAF score indicative of mild symptoms.  But more 
importantly, as outlined above, the preponderance of the 
objective findings regarding the Veteran's psychiatric 
symptoms on mental status examination, including coherent 
thought process, as well as no evidence of persistent 
delusions or hallucinations or grossly inappropriate 
behavior, or persistent danger of hurting self or others or 
intermittent inability to perform activities of daily living, 
or any disorientation or memory loss for names of close 
relatives, own occupation or own name, do not support the 
conclusion that the disability is of the severity 
contemplated for a 100 percent evaluation under Diagnostic 
Code 9411.  

In reaching this conclusion, the Board acknowledges the 
Veteran's and his representative's belief that his PTSD 
symptoms warrant a 100 percent schedular disability rating.  
However, the Board finds more probative the objective medical 
findings during mental status examinations during the VA 
examinations and the April 2005 private evaluation, as well 
as objective observations in VA treatment records.  Although 
the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

C.  Prior to April 21, 2005 

Although the evidence is mixed beginning with the psychiatric 
evaluation of the private psychologists in April 21, 2005, 
before that time, the evidence does not warrant a rating 
higher than 30 percent.  A 50 percent rating is available 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
(1) circumstantial, circumlocutory, or stereotyped speech; 
(2) panic attacks more than once per week; (3) impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); (4) impaired 
abstract thinking; (5) flattened affect; (6) disturbances of 
motivation and mood; (7) difficulty in understanding complex 
commands; (8) impaired judgment; and (9) difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (Mental Disorders Formula, 
criteria for 50 percent rating).  

A C&P examination was conducted in March 2004.  The first 
four symptoms were not manifested during that examination or 
at any time prior to April 2005.  The C&P examiner determined 
that the Veteran's speech was fluent, of normal rate and 
well-articulated and his speech patterns were logical, 
relevant, coherent, and goal directed.  See also March 2004 
Muncie-CBOC-MHC Note (speech linear, logical and well-
directed); December 2003 Psychological Assessment (speech 
patterns were logical, relevant and coherent; responses were 
slow and difficult to understand, perhaps because of his 
Southern accent); October 2003 History and Physical 
Outpatient Report (denied loose associations or pressured 
speech; there were no loose associations or pressured speech 
seen when evaluated; he answered questions correctly).  He 
did not report any panic attacks or panic-like symptoms.  He 
had average memory and concentration.  He completed serial 3s 
in 42 seconds with one error.  But see October 2003 History 
and Physical Outpatient Report  (Veteran could not subtract 7 
from 100 more than once).  He remembered the last two 
presidents correctly.  He remembered 4/4 items on immediate 
recall and 0/4 on delayed recall, but the examiner had some 
questions about how much the Veteran applied himself in the 
exercise.  March 2004 C&P PTSD Examination.  And the C&P 
examiner found that the Veteran's abstract thinking was not 
impaired because he could calculate the change from $5.00 
after buying 6 cans of pop.  The C&P examiner determined that 
no disorders of thought or communication were noted.  
March 2004 C&P PTSD Examination.  

There is mixed evidence about the Veteran's affect in the 
record, but the record does not establish that the Veteran's 
PTSD manifested in a flat affect.  The Veteran's counselor 
found his affect appropriate at one of their sessions.  
May 2004 Muncie-CBOC-MHC Note (affect appropriate).  The C&P 
examiner found that the Veteran's affect was congruent with 
his angry mood at the C&P examination.  March 2004 C&P PTSD 
Examination.  Other examiners found that the Veteran's affect 
was somewhat constricted at times.  December 2003 
Psychological Assessment (affect slightly flat); October 2003 
History and Physical Outpatient Report (affect was fair to 
almost blunted, but not completely; he would smile on 
occasion, but it was a minimal smile; eye contact was only 
fair, he looked down a lot); November 2003 Muncie-CBOC-MHC 
Note (affect constricted but congruent).  

The record establishes the sixth symptom prior to April 2005 
because the Veteran's mood was usually angry, depressed, 
and/or anxious.  February 2004 Marion MHC (mood is kind of 
mixed up between anxiety and depression, but depression is 
less than anxiety); December 2003 Muncie CBOC-MHC Note (mood 
is concerned, somewhat anxious, and affect constricted but 
congruent); November 2003 Muncie CBOC-MHC Note (situational 
depression with anxiety); July 2003 Administrative Note 
(while wife was seeking a quick appointment, the Veteran was 
heard to be cursing VA in the background about how he hated 
those people).   

But there is no evidence of difficulty in understanding 
complex commands or impaired judgment.  February 2004 Marion 
MHC  (good insight and judgment is fair); December 2003 
Psychological Assessment (judgment intact).  So the seventh 
and eight symptoms are not manifested on this record.  

And while the Veteran had had no work relationships for many 
years, his social relationships were quite good prior to 
April 2005.  The Veteran told the C&P examiner that he saw 
quite a few friends regularly.  March 2004 C&P PTSD Exam.  He 
had friends with whom he had dinner and played cards.  In the 
summer, he had cookouts two to three times per month.  The 
Veteran also regularly attended church.  See also 
December 2003 Psychological Assessment (Veteran currently 
attends Four Gospels Church).  Thus, the record does not 
establish impaired social relationships prior to April 2005.  
 
Thus, the only symptoms for a 50 percent rating that were 
manifest prior to April 2005 were a depressed mood and mixed 
evidence concerning the Veteran's affect.  There is no 
evidence of occupational impairment with reduced reliability 
and productivity.  To the contrary, the Veteran reported to 
the C&P examiner that he no longer worked because of his 
emphysema and bad knees and that there were no mental health 
reasons he could not work-just physical reasons.  March 2004 
C&P PTSD Exam.  Thus, a 50 percent rating is not warranted on 
this record.  

Nor do the Veteran's PTSD symptoms prior to April 21, 2005 
manifest in the criteria governing a 70 percent rating (which 
are reproduced at the beginning of section B, above).  At the 
C&P exam, he denied panic attacks or panic-like symptoms and 
the examiner determined that no significant anxiety or 
depression was noted.  March 2004 C&P PTSD Exam.  And while 
the record shows that the Veteran's PTSD sometimes manifested 
in some situational symptoms of depression, those symptoms 
certainly were not near-constant, as described in the 
criteria for a 70 percent rating.  See February 2004 Marion 
MHC  (mood is kind of mixed up between anxiety and 
depression, with more anxiety than depression); November 2003 
Muncie CBOC-MHC Note (situational depression with anxiety).  

The Veteran also consistently denied suicidal ideation.  
March 2004 C&P PTSD Exam; November 2003 Muncie CBOC-MHC Note 
(denies suicidal ideation).  He never reported to any 
examiner any obsessive or ritualistic behaviors that might 
interfere with routine activities.  He was alert and fully 
oriented during the entire period prior to April 2005.  
October 25, 2005 Muncie-CBOC-MHC Note (oriented); March 2004 
Muncie-CBOC-MHC Note (oriented); March 2004 C&P PTSD Exam 
(oriented); February 2004 Marion MHC  (well oriented times 
three); December  2003 Muncie CBOC Clinician Note (oriented).  

As noted above, the Veteran's speech was fluent, of normal 
rate and well-articulated and his speech patterns were 
logical, relevant, coherent, and goal directed.  March 2004 
C&P PTSD Exam; see also October 25, 2005 Muncie-CBOC-MHC Note 
(Veteran's speech relevant and coherent); March 2004 Muncie-
CBOC-MHC Note (speech and thoughts linear, logical, and goal-
directed).  For the entire period prior to April 2005, the 
Veteran dressed appropriately with average grooming and 
hygiene that he was able to care for himself independently.  
See March 2004 Muncie-CBOC-MHC Note (neatly and appropriately 
attired); December 2003 Psychological Assessment (dressed 
casually with average grooming and hygiene); December 2003 
Muncie-CBOC Clinician Note (good appearance); November 2003 
Muncie-CBOC-MHC Note (grooming and hygiene are good).  

The Veteran reported no impulse control problems for the 
relevant period.  See November 2003 Muncie CBOC-MHC Note 
(Veteran evidences no verbal or physical aggression).  And as 
noted above, the Veteran had good social relationships.  

As for his family relationships, although the evidence of 
record shows that during this period the relationship between 
the Veteran and his wife was strained at times, they both 
sought counseling for trust issues and the Veteran remained 
married during this time period and intermittently described 
his relationship with his wife and her children as great.  

While there is some evidence of depressed symptoms at times 
and the Veteran was undergoing marriage counseling, the 
record does not establish that the Veteran's PTSD manifested 
deficiencies in mood, family relations, judgment, or thinking 
as described in the criteria for a 70 percent rating for 
PTSD.  Thus, a 70 percent rating is not warranted for the 
period prior to April 2005.  

In reaching this conclusion, the Board takes note of the 
various GAF scale scores during this period.  VA treatment 
records for this period show assigned GAF scores ranging from 
55 to 61.  The Board acknowledges that, the Veteran was 
assigned GAF scores indicative of moderate to mild symptoms.  
But more importantly, as outlined above, the preponderance of 
the objective findings regarding the Veteran's psychiatric 
symptoms on mental status examination do not support the 
conclusion that the disability is of the severity 
contemplated for a 50 percent evaluation under Diagnostic 
Code 9411.  

In reaching this conclusion, the Board acknowledges the 
Veteran's and his representative's belief that his PTSD 
symptoms warrant a 100 percent schedular disability rating.  
However, the Board finds more probative the objective medical 
findings during mental status examinations during the VA 
examinations as well as objective observations in VA 
treatment records.  Although the Veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As discussed above, when there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  But as 
discussed above, for the period prior to April 21, 2005, 
evidence of some symptoms of situational depression and 
evidence of marriage counseling do not bring the evidence 
even close to equipoise with respect to the criteria for a 
70 percent rating.  And since the only positive evidence for 
a 50 percent rating is some evidence of depressed mood and 
mixed evidence concerning the Veteran's affect, there is no 
reasonable doubt to resolve on that issue.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  For these reasons, the Board finds that 
the preponderance of the evidence is against an initial 
disability rating greater than 30 percent for PTSD prior to 
April 21, 2005.  38 C.F.R. § 4.3.  The appeal is denied.


ORDER


An initial disability rating for posttraumatic stress 
disorder of 70 percent and no higher for the period from 
April 21, 2005 is granted, subject to the criteria governing 
payment of monetary benefits.  

An initial disability rating for posttraumatic stress 
disorder in excess of 30 percent for the period prior to 
April 21, 2005 is denied.  


REMAND

In his August 2009 substantive appeal, the Veteran asked that 
he be granted an award for a total rating for compensation 
purposes due to individual unemployability (TDIU).  But since 
the Veteran did not work at all during the relevant rating 
period, there is very little evidence in the record as to his 
unemployability.  As a result, the RO should take all 
appropriate steps (including sending the Veteran notice as to 
the evidence needed to substantiate such a claim) to develop 
that issue.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the 
evidence needed to substantiate a claim 
for a total rating for compensation 
purposes due to individual 
unemployability.  

2.  Take all appropriate steps to develop 
the appeal as to the Veteran's entitlement 
to a total rating for compensation 
purposes due to individual 
unemployability.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


